             Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 1 of 21




 1                                                          The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10

11
      DONNA REED, individually and on behalf of   Case No. 2:18-cv-00565-RSL
12    all others similarly situated,
                                                  OPPOSITION TO MOTION TO
13                           Plaintiff,
                                                  COMPEL ARBITRATION OR, IN THE
14             v.                                 ALTERNATIVE, TRANSFER VENUE

15    SCIENTIFIC GAMES CORP., a Nevada
      corporation,                                NOTE ON MOTION CALENDAR:
16                                                October 30, 2020
                             Defendant.
17

18

19

20

21

22

23

24

25

26

27
                                                          T OUSLEY B RAIN S TEPHENS PLLC
     OPPOSITION TO MOTION                                     1700 Seventh Avenue, Suite 2200
     TO COMPEL ARBITRATION - i                                 Seattle, Washington 98101-4416
                                                           Tel: 206.682.5600 • Fax: 206.682.2992
                     Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 2 of 21




 1                                                     TABLE OF CONTENTS
 2

 3   INTRODUCTION ......................................................................................................................... 1

 4   BACKGROUND ............................................................................................................................ 2

 5   ARGUMENT ................................................................................................................................. 5
 6              I.    CLICKING THROUGH THE POP-UP DID NOT CREATE AN
 7                    ENFORCEABLE CONTRACT. ................................................................................ 5

 8                    A. Ms. Reed’s clicking through the pop-up did not manifest her assent
                         to be bound by the Terms of Service. .................................................................. 5
 9
                      B. The pop-up was an improper communication device to a putative class
10                       member under Rule 23. ......................................................................................... 9
11
          II.         USING THE CASINO DID NOT CREATE AN ENFORCEABLE
12                    CONTRACT. ............................................................................................................. 12

13   CONCLUSION ............................................................................................................................ 16
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                               T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                                          1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - ii                                                                     Seattle, Washington 98101-4416
                                                                                                 Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 3 of 21




                                                  TABLE OF AUTHORITIES
 1
     United States Circuit Court of Appeals Cases:
 2
     Benson v. Double Down Interactive, LLC,
 3         798 F. App’x 117 (9th Cir. 2020) ...................................................................................... 13
 4   Dasher v. RBC Bank (USA),
           882 F.3d 1017 (11th Cir. 2018) ................................................................................... 15, 16
 5
     Degidio v. Crazy Horse Saloon & Rest. Inc.,
 6          880 F.3d 135 (4th Cir. 2018) ............................................................................................. 12
 7   DP Aviation v. Smiths Indus. Aerospace & Def. Sys. Ltd.,
           268 F.3d 829 (9th Cir. 2001) ............................................................................................... 5
 8
     In re Perle,
 9           725 F.3d 1023 (9th Cir. 2013) ........................................................................................... 13
10   Kater v. Churchill Downs, Inc.,
            886 F.3d 784 (9th Cir. 2018) ............................................................................................. 10
11
     Martin v. Yasuda,
12          829 F.3d 1118 (9th Cir. 2016) ........................................................................................... 12
13   Nguyen v. Barnes & Noble Inc.,
           763 F.3d 1171 (9th Cir. 2014) ....................................................................................... 6, 14
14
     Nicosia v. Amazon.com, Inc.,
15          815 F. App’x 612 (2d Cir. 2020) ....................................................................................... 13
16   Russell v. Citigroup, Inc.,
            748 F.3d 677 (6th Cir. 2014) ....................................................................................... 15, 16
17
     Schnabel v. Trilegiant Corp.,
18         697 F.3d 110 (2d Cir. 2012) .............................................................................................. 14
19   Wilson v. Huuuge, Inc.,
            944 F.3d 1212 (9th Cir. 2019) ............................................................................................. 6
20
     United States District Court Cases:
21
     Balasanyan v. Nordstrom, Inc.,
22         No. 10-cv-2671, 2012 WL 760566 (S.D. Cal. Mar. 8, 2012)............................................ 12
23   Chen v. D’Amico,
            No. 16-cv-1877, 2020 WL 363354 (W.D. Wash. Jan. 22, 2020) .................................... 8, 9
24
     In re Currency Conversion Fee Antitrust Litig.,
25          361 F. Supp. 2d 237 (S.D.N.Y. 2005) ........................................................................... 9, 12
26   In re Samsung Galaxy Smartphone Mktg. & Sales Practices Litig.,
             298 F. Supp. 3d 1285 (N.D. Cal. 2018) ............................................................................. 14
27
                                                                                          T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                                    1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - iii                                                              Seattle, Washington 98101-4416
                                                                                           Tel: 206.682.5600 • Fax: 206.682.2992
                  Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 4 of 21




 1   Jimenez v. Menzies Aviation Inc.,
           No. 15-cv-02392, 2015 WL 4914727 (N.D. Cal. Aug. 17, 2015) ................................. 9, 12
 2
     Kater v. Churchill Downs Inc.,
 3          No. 3:15-cv-00612-RBL, 2018 WL 5734656 (W.D. Wash. Nov. 2, 2018) ...................... 12
 4   Kater v. Churchill Downs Inc.,
            423 F. Supp. 3d 1055 (W.D. Wash. 2019) .............................................................. 9, 10, 11
 5
     McKee v. Audible, Inc.,
 6         No. 17-cv-1941, 2018 WL 2422582 (C.D. Cal. Apr. 6, 2018).................................... 11, 12
 7   Nugussie v. HMS Host N. Am.,
           No. 16-cv-0268, 2017 WL 1250420 (W.D. Wash. Apr. 5, 2017) ..................................... 11
 8
     OConner v. Agilant Sols., Inc.,
 9        444 F. Supp. 3d 593 (S.D.N.Y. 2020) ................................................................... 10, 11, 12
10   Piekarski v. Amedisys Ill., LLC,
            4 F. Supp. 3d 952 (N.D. Ill. 2013) ............................................................................... 11, 12
11
     Robbins v. Comcast Cable Commc’ns, LLC,
12         No. 19-cv-05603, 2019 WL 4139297 (W.D. Wash. Aug. 30, 2019) ................................ 14
13   Washington Supreme Court Cases:
14   Burnett v. Pagliacci Pizza, Inc.,
         470 P.3d 486 (Wash. 2020) .............................................................................................. 5, 6, 7
15
     City of Everett v. Sumstad’s Estate,
16        631 P.2d 366 (Wash. 1981) ................................................................................................ 6, 15
17   Keystone Land & Dev. Co. v. Xerox Corp.,
         94 P.3d 945 (Wash. 2004) .................................................................................................. 5, 6
18
     Washington Court of Appeals Cases:
19
     Hastings v. Unikrn, Inc.,
20       No. 79499, 2020 WL 1640250 (Wash. Ct. App. Mar. 30, 2020) ......................................... 7, 8
21   Weiss v. Lonnquist,
         224 P.3d 787 (Wash. App. Ct. 2009) ....................................................................................... 6
22
     Miscellaneous Authority:
23
     RCW 4.16.130 ............................................................................................................................... 10
24
     Wash. GR 14.1 ............................................................................................................................ 8, 9
25

26

27
                                                                                                 T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                                            1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - iv                                                                       Seattle, Washington 98101-4416
                                                                                                   Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 5 of 21




 1                                          INTRODUCTION

 2          Defendant Scientific Games has moved to compel arbitration or send this case to Nevada

 3   on the basis of provisions in its Terms of Service. But Plaintiff Donna Reed never agreed to, and

 4   is not bound by, Defendant’s Terms. Consequently, the motion should be denied.

 5          Defendant first asserts that Ms. Reed agreed to the Terms when she clicked through a

 6   pop-up window that appeared one time as Ms. Reed was trying to access Defendant’s “Jackpot

 7   Party Casino” social casino game. But Washington law looks to the reasonable meaning of a

 8   person’s actions to determine whether they assented to an agreement, and the reasonable

 9   interpretation of Ms. Reed’s clicking through the pop-up is not that she assented to Defendant’s

10   Terms. Ms. Reed was constantly forced to click through innocuous pop-ups in order to access

11   Jackpot Party Casino’s slot machines—slot machines she played every day and was addicted to.

12   The fact that, on one occasion, Defendant placed another pop-up between Ms. Reed and the slot

13   machines she was addicted to (this time—uniquely—a pop-up purporting to create a binding

14   agreement) does not make it reasonable to infer that her clicking through that pop-up too

15   manifested her assent to be bound by the Terms of Service.

16          In any event, Defendant’s pop-up was presented to Ms. Reed at a time when she was a

17   putative absent class member in this action. The pop-up provided zero information about the

18   pending suit, Ms. Reed’s rights as a putative class member, or the real-world effect of agreeing

19   to the Terms. Furthermore, even if the pop-up had provided such information, it would have

20   presented Ms. Reed with the stark choice of giving up a bevy of valuable legal rights in order to

21   keep playing the slot machines she was addicted to (and to use the virtual chips she had already

22   paid for). Consequently, the pop-up was a misleading and coercive communication to Ms. Reed

23   and could not have formed the basis of an enforceable contract.

24          Defendant next asserts that Ms. Reed agreed to the Terms by continuing to access

25   Defendant’s slot machines after learning of the existence of the Terms. But Ms. Reed had no

26   actual knowledge of the Terms (nor, importantly, that continuing to play Defendant’s slot

27   machines would purportedly manifest her assent to those Terms). Nor did Ms. Reed gain
                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 1                                            Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 6 of 21




 1   constructive knowledge of those things from any of the sources pointed to by Defendant: her

 2   counsel’s work in other related social casino cases, a hyperlink that is purportedly visible at the

 3   bottom of Jackpot Party Casino’s home screen, and a footnote in one of Defendant’s briefs.

 4   Furthermore, as with the pop-up, Ms. Reed’s continued access of Defendant’s slot machines

 5   cannot reasonably be read as manifesting her assent to Defendant’s Terms, especially because

 6   doing so would also raise an inference that Defendant made an offer directly to Ms. Reed—in an

 7   effort to alter her rights in pending litigation—at a time when she was a represented by counsel.

 8          Simply put, the Terms of Service are unenforceable as to Ms. Reed, and the motion to

 9   compel arbitration or transfer venue should be denied.

10                                            BACKGROUND

11          Defendant operates Jackpot Party Casino and other similar social casinos. See Dkt. 78 ¶¶

12   1-2. Jackpot Party Casino, and the other social casinos, are filled with virtual slot machines. See

13   id. Ms. Reed began playing Jackpot Party Casino in 2013 and found it immediately addictive.

14   See Declaration of Donna Reed (“Reed Decl.”) ¶¶ 1-2. She played Jackpot Party Casino seven

15   days a week for five to six hours per day, and estimates that she has lost over $30,000 playing

16   Defendant’s virtual slot machines. Id. ¶ 2.

17          In 2018, Sheryl Fife initiated this action alleging that Defendant’s social casinos

18   constitute unlawful gambling under Washington law. See Dkt. 1. Ms. Fife sought recovery of

19   gambling losses on behalf of “[a]ll persons in the State of Washington who purchased and lost

20   chips at Defendant’s online casino games.” Id. ¶ 32. As a Washingtonian who lost significant

21   amounts of money at the Jackpot Party Casino, Ms. Reed was a member of this putative class.

22          Defendant asserts that, in 2019, it updated its Terms of Service (the “Terms”) and

23   presented all Jackpot Party Casino users with the pop-up shown in Figure 1 below:

24

25

26

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 2                                            Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 7 of 21




 1                                                Figure 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14   See Dkt. 83-2. According to Defendant, this “Hey Jackpot-Partiers!” pop-up was displayed
15   immediately when a player opened Jackpot Party Casino. See Dkt. 82 at 3.
16          Ms. Reed does not recall ever seeing this pop-up. Reed Decl. ¶¶ 4-5. That said, Ms. Reed
17   got “tons of pop-up messages,” in Jackpot Party Casino including “often as soon as [she] opened
18   the game.” Id. ¶ 3. Ms. Reed “never paid attention to these pop-ups and just clicked through
19   them so [she] could get started playing the slots as soon as possible.” Id. Unlike the “Hey
20   Jackpot-Partiers!” pop-up, none of the other barrages of routine pop-ups that were shown to Ms.
21   Reed purported to bind users to a Terms agreement with Defendant. By way of example, when
22   Ms. Reed’s counsel recently attempted to access Jackpot Party Casino, they were forced to click
23   two big green buttons—replete with one-word imperative comments—before being able to enter
24   the game. See Figure 2 and Figure 3.
25

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                               1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 3                                           Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 8 of 21




 1                                               Figure 2

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                                               Figure 3
15

16

17

18

19

20

21

22

23

24

25

26   See Declaration of Roger Perlstadt (“Perlstadt Decl.”) ¶ 3.
27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                             1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 4                                         Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 9 of 21




 1             Ms. Reed stopped playing Jackpot Party Casino in August 2020. See Dkt. 82 at 6. Before

 2   then, she was unaware that the Terms existed or that her continued use of the game would be

 3   viewed by Defendant as her assent to Defendant’s Terms. See Reed Decl. ¶ 6.

 4             In May 2020, Ms. Reed sought to be substituted in as the named plaintiff in this action,

 5   (see Dkt. 52), a request that Judge Leighton ultimately granted (see Dkt. 77). A few weeks later,

 6   Defendant filed its motion to compel arbitration or transfer venue. See Dkt. 82.

 7                                                    ARGUMENT

 8             The motion to compel arbitration or transfer venue should be denied. It is premised

 9   entirely on Jackpot Party Casino’s Terms, but neither Ms. Reed’s purported clicking through the

10   “Hey Jackpot-Partiers!” pop-up nor her continued use of Defendant’s virtual slot machines, after

11   purportedly obtaining knowledge of the Terms, created an enforceable contract.

12
     I.        CLICKING THROUGH THE POP-UP DID NOT CREATE AN ENFORCEABLE
13             CONTRACT.
14             Clicking through Defendant’s pop-up did not bind Ms. Reed to Defendant’s Terms.

15   Defendant has failed to establish that the most reasonable reading of Ms. Reed’s clicking through

16   the pop-up was a manifestation of assent to be bound by the Terms rather than, say, an attempt to

17   access the slot machines she was addicted to as quickly as possible by clicking through

18   whatever—normally innocuous—pop-ups that appeared. And in any case, the pop-up was

19   misleading and coercive—and thus improper—communication to Ms. Reed while she was an

20   absent putative class member, rendering any supposed agreement resulting from her clicking

21   through it unenforceable.

22
               A.      Ms. Reed’s clicking through the pop-up did not manifest her assent to be
23                     bound by the Terms of Service.
24             “Mutual assent is required for the formation of a valid contract.” Burnett v. Pagliacci

25   Pizza, Inc., 470 P.3d 486, 491 (Wash. 2020).1 Washington follows the “objective manifestation”

26   1
              Washington law applies here, as the Court is sitting in diversity and no party proposes the application of
     any other state’s law. See DP Aviation v. Smiths Indus. Aerospace & Def. Sys. Ltd., 268 F.3d 829, 845 & n.14 (9th
27   Cir. 2001).
                                                                                T OUSLEY B RAIN S TEPHENS PLLC
         OPPOSITION TO MOTION                                                        1700 Seventh Avenue, Suite 2200
         TO COMPEL ARBITRATION - 5                                                    Seattle, Washington 98101-4416
                                                                                  Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 10 of 21




 1   test for contracts. Keystone Land & Dev. Co. v. Xerox Corp., 94 P.3d 945, 949 (Wash. 2004).

 2   “Accordingly, for a contract to form, the parties must objectively manifest their mutual assent.”

 3   Id. In other words, “[m]utual assent is gleaned from outward manifestations and circumstances

 4   surrounding the transaction.” Burnett, 470 P.3d at 492. As the party asserting the existence of an

 5   agreement, Defendant has the burden of establishing Ms. Reed’s assent to be bound by the

 6   Terms of Service. Weiss v. Lonnquist, 224 P.3d 787, 792 (Wash. App. Ct. 2009).

 7          Whether an individual’s actions manifest their assent to online terms of service depends

 8   on context, including “the content and overall design of the app.” Wilson v. Huuuge, Inc., 944

 9   F.3d 1212, 1220 (9th Cir. 2019) (citing Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1177

10   (9th Cir. 2014)). Courts also determine whether mutual assent exists by examining “the

11   circumstances surrounding a transaction” informed by “a course of dealing between the parties.”

12   Weiss, 224 P.3d at 792. Here, Defendant points to the single “Hey Jackpot-Partiers!” pop-up

13   screen with the big green button at the bottom that users must click in order to continue on to the

14   Jackpot Party Casino. See Dkt. 82 at 4. What Defendant fails to mention is all the other routine

15   pop-ups with big green buttons users must click through in Jackpot Party Casino that don’t

16   purport to bind them to any terms. See supra Figure 2 (big green “Spin!” button), Figure 3 (“big

17   green “Collect!”) button.

18          The fact that one day, when Ms. Reed tried to open Jackpot Party Casino, another pop-up

19   with another green button to click through appeared on the screen doesn’t establish that clicking

20   that particular green button (as opposed to the other green buttons on the other pop-up screens

21   she encountered daily) manifested her assent to be bound by the Terms.

22          When assessing purported “outward manifestations of intent,” this Court should “impute

23   an intention corresponding to the reasonable meaning of a person’s words and acts.” City of

24   Everett v. Sumstad’s Estate, 631 P.2d 366, 367 (Wash. 1981). Here, the reasonable meaning of

25   Ms. Reed’s clicking through the “Hey Jackpot-Partiers!” pop-up is not that she intended to assent

26   to the Terms or enter into any other agreement with Defendant, but that she intended to get to the

27   slot machines—to which she was addicted—as quickly as possible. In light of the design and
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                               1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 6                                           Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 11 of 21




 1   content of the “Hey Jackpot-Partiers!” pop-up and the entire course of dealing between Ms. Reed

 2   and Defendant—a course in which Ms. Reed was constantly presented with innocuous pop-ups

 3   with big green buttons containing one-word imperative commands that she needed to click

 4   through before entering the Casino—Ms. Reed’s clicking the green button on the one-off “Hey

 5   Jackpot-Partiers!” pop-up simply does not lend itself to a reasonable imputation of assent to the

 6   Terms.

 7            Washington courts take mutual assent seriously, especially when—as here—the

 8   purported terms of service are not set forth in the place where the assent is purportedly

 9   manifested, but in a referenced document available elsewhere. For example, in Burnett, the

10   Washington Supreme Court found that, even though an employee signed an employment

11   agreement stating that the employee “will learn and comply with the rules and policies outlined

12   in our [employee handbook],” and the employee handbook contained an arbitration clause, the

13   employee did not manifest assent to the arbitration clause. 470 P.3d at 489. As the court

14   explained, “incorporation by reference does not, in itself, establish mutual assent to the terms

15   being incorporated.” Id. at 492. The fact that the employee in Burnett signed an employment

16   agreement referencing the handbook didn’t mean that he had agreed to provisions in the

17   handbook that were not mentioned in the employment agreement itself. Id. (“Even if the Court of

18   Appeals is correct that the mention of the handbook in the [employment agreement] effectively

19   incorporates the handbook by reference into the [employment agreement], that does not mean

20   there was an effective arbitration agreement between [employee] and [employer]. [Employee]

21   still had no knowledge of the arbitration provision terms when he signed the [employment

22   agreement].”) Under Burnett, clicking “Accept!” on the “Hey Jackpot-Partiers!” pop-up here

23   doesn’t manifest assent to provisions—like, for example, a forum selection clause—included in

24   the separate Terms document but not in the pop-up.

25            Similarly, the Washington Court of Appeals has held that a consumer did not manifest

26   assent to a defendant’s terms of service, even where, before continuing with an online purchase,

27   the consumer had to click a checkbox next to an affirmation statement reading “I have read and
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 7                                            Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 12 of 21




 1   understood [defendant’s] Terms of Service and the Privacy Policy, and hereby agree to them.”

 2   Hastings v. Unikrn, Inc., No. 79499, 2020 WL 1640250, at *1-2 (Wash. Ct. App. Mar. 30, 2020)

 3   (unpublished). In Hastings, the court found two problems, each of which independently negated

 4   the plaintiff’s purported assent to the defendant’s online terms of service. First, the court found

 5   that even though the words “Terms of Service” in the affirmation statement was a hyperlink

 6   appearing in blue text, there was no reasonable notice about the presence of a link to the terms,

 7   depriving the plaintiff of any meaningful opportunity to read the terms or assent thereto. Id. at

 8   *6-7. Second, the court found that the reference to the terms of service in the affirmation

 9   statement did not match the title of the terms of service in the linked document, creating

10   ambiguity as to what, if anything, reasonable users were agreeing to when they clicked the

11   checkbox next to the affirmation statement. Id. at *7-8.

12          Both of these problems are present here. First, the “Terms of Service” button on the “Hey

13   Jackpot-Partiers!” pop-up is no more obviously a link than the blue-colored “Terms of Service”

14   text in the affirmation statement in Hastings. While blue text on a webpage may seem common

15   to some in 2020, the lower court in Hastings—affirmed by the Washington appellate court—held

16   that that blue text on a webpage did not alone provide notice to a reasonable user that the text

17   was a hyperlink. And Washington law governs the contract formation question here. Second, like

18   the mis-matched terms of service titles in Hastings, the pop-up here creates some ambiguity as to

19   exactly which Terms are being agreed to. The pop-up states that “[o]ur . . . Terms of Service

20   have changed” and refers to “updated versions of these important policies,” (Dkt. 83-2), but the

21   Terms themselves (as well as the not-obviously-a-link Terms of Service button in the pop-up)

22   fail to identify whether they are the old or the updated terms (Dkt. 83-1) (undated document

23   labeled simply “Terms of Service”).

24          Defendant will no doubt point out that Hastings is an unpublished decision and that the

25   court there expressly cautioned other courts to “exercise great care if asked to apply the result

26   reached herein to any other dispute.” 2020 WL 1640250, at *1. But litigants and courts are free

27   to cite and rely on unpublished Washington decisions as persuasive, see Chen v. D’Amico, No.
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 8                                            Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 13 of 21




 1   16-cv-1877, 2020 WL 363354, at *10 n.11 (W.D. Wash. Jan. 22, 2020) (citing Wash. GR

 2   14.1(a)), and the point here is not that this case is on all fours with Hastings (or Burnett). The

 3   point is simply that, under Washington law, assertions that a party has assented to online terms of

 4   service should be evaluated critically, looking closely at the details of the purported agreement

 5   and the context in which it was purportedly entered. Here, a reasonable assessment of the content

 6   and design of the pop-up, as well as the context in which it was presented (i.e., at the threshold of

 7   an addictive game in a manner similar to innocuous pop-ups presented every other day), do not

 8   establish that Ms. Reed assented to Defendant’s Terms by clicking through a pop-up.

 9
            B.      The pop-up was an improper communication to a putative class member
10                  under Rule 23.
11          In any event, Defendant’s pop-up was a misleading and coercive communication to Ms.

12   Reed—made at a time when she was an absent putative class member. This alone renders any

13   purported assent to the Terms unenforceable, as the pop-up impermissibly infringes on the

14   Court’s Rule 23 management of the litigation.

15          “Federal Rule of Civil Procedure 23(d) provides courts with considerable discretion in

16   regulating defendant communications with putative class members to prevent abuse.” Jimenez v.

17   Menzies Aviation Inc., No. 15-cv-02392, 2015 WL 4914727, at *5 (N.D. Cal. Aug. 17, 2015).

18   “Many courts have found that a defendant’s attempt to foist a new arbitration provision on

19   putative class members is an improper communication.” Kater v. Churchill Downs Inc., 423 F.

20   Supp. 3d 1055, 1062 (W.D. Wash. 2019); see also In re Currency Conversion Fee Antitrust

21   Litig., 361 F. Supp. 2d 237, 253 (S.D.N.Y. 2005) (“[W]hen a defendant contacts putative class

22   members for the purpose of altering the status of a pending litigation, such communication is

23   improper without judicial authorization.”). In determining whether communications with a

24   putative class member are improper, courts focus on (1) “the potential to mislead and whether

25   putative class members are at risk of forfeiting their rights without really knowing what they

26   are,” and (2) whether “they coerce putative class members by exploiting a dependent relationship

27   or giving no realistic opportunity to opt out of the defendant’s new terms.” Kater, 423 F. Supp.
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                 1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 9                                             Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 14 of 21




 1   3d at 1062. Here, Defendant’s pop-up did both.

 2          First, the pop-up was misleading and encouraged Ms. Reed to forfeit her rights without

 3   her really knowing what they were. A putative class member who agrees to the Terms risks

 4   losing significant benefits associated with this action. For example, the Terms include, among

 5   other things, a choice-of-law clause selecting Nevada law (Dkt. 83-1 § 20); a forum selection

 6   clause selecting Clark County, Nevada (id.); an arbitration clause (selecting a venue unbound by

 7   the Ninth Circuit’s Kater decision) (id. § 19); a class action and jury waiver (id. § 19.6) (forcing

 8   absent class member to individually retain counsel); and a one-year contractual limitations period

 9   (substantially limiting recoverable damages) (id. § 20).

10          Not only would the arbitration clause, the class action and jury waiver, and the forum

11   selection clause prevent a putative class member bound by the Terms from participating in this

12   action, the choice-of-law clause and contractual limitations period risk the loss of other

13   significant rights as well. The Nevada choice-of-law clause would put at risk a putative class

14   member’s ability to rely on Washington law to seek recovery of their gambling losses, including

15   the Ninth Circuit’s favorable interpretation of that law in Kater. See Kater v. Churchill Downs,

16   Inc., 886 F.3d 784 (9th Cir. 2018) (finding similar online casino to constitute illegal gambling

17   under Washington law and reversing dismissal of state law claims seeking recovery of gambling

18   losses). The one-year contractual limitations period risks a putative class member forfeiting

19   claims for years of losses, given that if a class is certified, they could seek recovery of losses

20   spanning back to at least 2016, two years before this suit was originally filed. See RCW 4.16.130

21   (two-year catchall statute of limitations).

22           By failing to even mention this lawsuit, let alone inform Ms. Reed of her rights as a

23   putative class member and “explain the stakes of clicking [‘Accept!’],” the pop up was

24   misleading. Kater, 423 F. Supp. 3d at 1063 (finding online casino pop-ups directed toward

25   putative class members misleading where, even though they mentioned pending class action

26   lawsuits, “they fail[ed] to meaningfully inform users about their potential rights”); see also

27   OConner v. Agilant Sols., Inc., 444 F. Supp. 3d 593, 603 (S.D.N.Y. 2020) (“Defendant’s
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                 1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 10                                            Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 15 of 21




 1   communications with putative plaintiffs were improper and misleading. The Arbitration

 2   Agreement did not disclose that by signing the Arbitration Agreements, putative plaintiffs would

 3   lose their right to participate in this lawsuit. ASI management made no effort to communicate

 4   this fact to its employees.”). The pop-up did not, for example, “notif[y] [Ms. Reed] of the

 5   [relevant statutes], this lawsuit (including the claims asserted, the relief sought, and that [she]

 6   would be part of the class if certified), how to contact plaintiff[’s] counsel . . . [or] offer[] to

 7   provide [her] a copy of the complaint.” Nugussie v. HMS Host N. Am., No. 16-cv-0268, 2017

 8   WL 1250420, at *2 (W.D. Wash. Apr. 5, 2017).

 9           In addition to being misleading, the pop-up was also coercive. As Judge Leighton

10   explained while discussing a similar pop-up in one of the related gambling cases:

11           The pop-up message presents putative class members with a stark choice: relinquish
             your class action rights and continue playing or maintain your rights and forfeit
12           access to [defendant’s] games. This ultimatum is made more coercive by the
             addictive nature of [defendant’s] games and the fact that many players have already
13           purchased chips that can only be accessed by agreeing to the terms. . . . With such
             pressures at play, the pop-up, and revised Terms, are clearly intended to steer
14           putative class members away from participating in these cases.
15   Kater, 423 F. Supp. 3d at 1062-63. As in Kater, to the extent a putative class member like Ms.

16   Reed even noticed the pop-up, it presented her with the “stark choice” of giving up her rights in

17   this action in order to continue playing Defendant’s slot machines or maintaining her rights and

18   forfeiting access to the slot machines, including any virtual chips she had already purchased. Id.;

19   see also McKee v. Audible, Inc., No. 17-cv-1941, 2018 WL 2422582, at *6 (C.D. Cal. Apr. 6,

20   2018) (finding arbitration offer communicated during pending litigation “inherently coercive”

21   because it forced putative class members to end an ongoing business relationship with defendant

22   and forfeit paid-for credits in order to retain right to participate in class action); Piekarski v.

23   Amedisys Ill., LLC, 4 F. Supp. 3d 952, 955 (N.D. Ill. 2013) (“[W]here there is an ongoing

24   business or employment relationship between the class and the class opponent, communications

25   may be inherently coercive.”). In fact, the pop-up here was even more coercive than the pop-up

26   in Kater. The terms of service at issue in Kater at least provided a method of opting-out of the

27   defendant’s arbitration clause if one dug deep enough into the terms to find it. While Judge
                                                                         T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                   1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 11                                              Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 16 of 21




 1   Leighton found that the Kater pop-up’s failure to mention the opt-out provision rendered the opt-

 2   out provision insufficient to negate the coercion, the Terms here don’t include an opt-out

 3   provision at all. See generally Dkt. 83-1.

 4             When a defendant makes a misleading and coercive communication to a putative class

 5   member and thereby attempts to bind them to a rights-altering agreement, courts do not hesitate

 6   to exercise their Rule 23 powers in finding the agreement unenforceable.2 See, e.g., Jimenez,

 7   2015 WL 4914727, at *5 (“[T]he ADR Policy is unenforceable because the policy limited class

 8   members’ rights and the manner in which Menzies issued the policy—not informing Mijos and

 9   other putative class members of the pending litigation, not explaining the consequences of

10   agreeing to the policy, and not providing an opt-out procedure—constituted improper class

11   communication.”); Currency Conversion Fee, 361 F. Supp. 2d at 254; Balasanyan v. Nordstrom,

12   Inc., No. 10-cv-2671, 2012 WL 760566, at *3-4 (S.D. Cal. Mar. 8, 2012); OConner, 444 F.

13   Supp. 3d at 603; McKee, 2018 WL 2422582, at *8; Piekarski, 4 F. Supp. 3d at 956; Degidio v.

14   Crazy Horse Saloon & Rest. Inc., 880 F.3d 135, 138, 144 (4th Cir. 2018) (affirming district

15   court’s refusal to enforce arbitration agreements and class waivers misleadingly and coercively

16   imposed on putative class members).

17             This Court should do the same. The “Hey Jackpot-Partiers!” pop-up was a misleading

18   and coercive communication to Ms. Reed affecting her rights in this litigation that was presented

19   to her at the time she was a putative class member. Thus, without regard to whether clicking

20   through the pop-up was a manifestation of assent, the Terms are in any event unenforceable.

21   II.       USING THE CASINO DID NOT CREATE AN ENFORCEABLE CONTRACT.
22             Defendant also argues that Ms. Reed assented to the Terms by continuing to play Jackpot

23   2
               Whether the pop-up was a misleading and coercive communication improperly infringing on the Court’s
     Rule 23 management of the litigation is a gateway question of arbitrability, which the Terms did not “clearly and
24   unmistakably” delegate to an arbitrator. See Martin v. Yasuda, 829 F.3d 1118, 1123 (9th Cir. 2016); Kater v.
     Churchill Downs Inc., No. 3:15-cv-00612-RBL, 2018 WL 5734656, at *3 (W.D. Wash. Nov. 2, 2018). Nor could
25   they have, as this issue is squarely outside the purview of an arbitrator’s expertise. See Kater, 2018 WL 5734656, at
     *3 (“Consequently, [Defendant’s] Terms of Use do not rebut the presumption that the court should apply its
26   expertise to determine [a gateway arbitrability issue”); accord Martin, 829 F.3d at 1123 n.3 (9th Cir. 2016) (noting
     arbitrator lacks expertise regarding how to regulate conduct occurring “in front of the district court”).
27
                                                                                 T OUSLEY B RAIN S TEPHENS PLLC
         OPPOSITION TO MOTION                                                        1700 Seventh Avenue, Suite 2200
         TO COMPEL ARBITRATION - 12                                                   Seattle, Washington 98101-4416
                                                                                  Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 17 of 21




 1   Party Casino after learning of the Terms’ existence. That is wrong.

 2             First, Defendant has failed to establish that Ms. Reed had knowledge of the Terms’

 3   existence while continuing to play Jackpot Party Casino. And the evidence in the record shows

 4   that she did not. See Reed Decl. ¶ 6 (testifying that Reed first learned of the Terms after she had

 5   stopped playing). Defendant does not even try to show actual knowledge, asserting instead a

 6   number of ways in which Ms. Reed purportedly gained constructive knowledge of the Terms: the

 7   “Hey Jackpot-Partiers!” pop-up, her counsel’s experience in other gambling cases, a hyperlink at

 8   the bottom of the Casino screen, and a footnote in one of its briefs.

 9             While the pop-up fails for the numerous reasons discussed above, Defendant’s

10   constructive knowledge arguments similarly fall short. First, knowledge gained by an attorney in

11   one case cannot be imputed to that attorney’s clients in other cases. In re Perle, 725 F.3d 1023,

12   1028 (9th Cir. 2013) (“[Debtor] has identified no case, nor are we able to find one, that imputes

13   to a client knowledge that his lawyer gained while representing a different client. In fact, the

14   authority is to the contrary.”). The hyperlink at the bottom of the Casino screen is likewise a non-

15   starter for establishing Ms. Reed’s knowledge. See, e.g., Benson v. Double Down Interactive,

16   LLC, 798 F. App’x 117, 119 & n.3 (9th Cir. 2020) (finding hyperlink to terms of service did not

17   provide constructive notice to users where it was visible only after scrolling to the bottom of the

18   window, was obscured among brightly colored icons, was set out in typeface substantially

19   smaller than other text on the screen, and did not clearly inform users that they were bound by

20   the terms).3 And Defendant’s reliance on Nicosia to argue that Ms. Reed had knowledge of the

21   Terms through a footnote in a brief Defendant filed is unavailing in light of her expressed

22   disavowal of such knowledge. Compare Nicosia v. Amazon.com, Inc., 815 F. App’x 612, 614 (2d

23   Cir. 2020) (“Nicosia does not dispute that he became aware of the existence of the arbitration

24
     3
              Though the screenshot proffered by Defendant shows the Terms of Service hyperlink at the bottom of the
25   Jackpot Party Casino screen (See Dkt. 82 at 5), this is not how the screen appears on all devices. For example, when
     one of Plaintiff's attorneys opened the Jackpot Party Casino on his computer, the Terms of Service
26   hyperlink was not visible without scrolling down, nor was there any signal that a user should scroll
     down. See Perlstadt Decl. ¶ 4. That was true regardless of whether the browser window was maximized or not. Id.
27
                                                                                T OUSLEY B RAIN S TEPHENS PLLC
         OPPOSITION TO MOTION                                                       1700 Seventh Avenue, Suite 2200
         TO COMPEL ARBITRATION - 13                                                  Seattle, Washington 98101-4416
                                                                                 Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 18 of 21




 1   clause through this litigation. Nor does Nicosia dispute that he thereafter continued to avail

 2   himself of Amazon’s services by making purchases through its website.”) with (Reed Decl. ¶ 6)

 3   (testifying that she was unaware of the Terms until after she had stopped using the Casino).

 4          Second, even if Ms. Reed had actual or constructive knowledge of the existence of the

 5   Terms before she stopped using the Casino, that knowledge alone would not be enough. In order

 6   to be bound by the Terms, Ms. Reed needed to have had knowledge not just of the existence of

 7   the Terms, but knowledge that her continued use of Jackpot Party Casino would manifest her

 8   assent to those terms. See, e.g., In re Samsung Galaxy Smartphone Mktg. & Sales Practices

 9   Litig., 298 F. Supp. 3d 1285, 1293-94 (N.D. Cal. 2018) (“This Court . . . must determine whether

10   a reasonable person in each Plaintiff’s position would have known about the arbitration provision

11   and known that using the phone constituted acceptance of that provision.”) (emphasis added);

12   Schnabel v. Trilegiant Corp., 697 F.3d 110, 124 (2d Cir. 2012) (“Ultimately . . . the touchstone

13   of the analysis is whether reasonable people in the position of the parties would have known

14   about the terms and the conduct that would be required to assent to them.”) (emphasis added).

15   Defendant has presented no evidence that Ms. Reed, even assuming she knew about the Terms,

16   knew that her continued use of the Casino would manifest her assent to be bound to those Terms.

17   Cf. Reed Decl. ¶ 6 (testifying that she didn’t know continued use might be considered accepting

18   the Terms). While Defendant points to language in the Terms themselves stating that “[y]our use

19   of the Platform constitutes agreement to these Terms” (Dkt. 82 at 14; Dkt. 83-1 at ECF 2), “this

20   is unhelpful when the [platform] itself does not inform [users] that this is the case.” Robbins v.

21   Comcast Cable Commc’ns, LLC, No. 19-cv-05603, 2019 WL 4139297, at *5 (W.D. Wash. Aug.

22   30, 2019); see also Nguyen, 763 F.3d at 1173-74 (affirming district court’s holding that terms of

23   use were not binding where notice of method of manifesting assent to those terms was found

24   only within the terms themselves).

25           Finally, Defendant’s argument that Ms. Reed manifested her assent to be bound by the

26   Terms by continuing to Play Jackpot Party Casino after purportedly learning of the Terms’

27   existence shares a fault with Defendant’s argument that Ms. Reed did so by clicking through the
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 14                                           Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 19 of 21




 1   “Hey Jackpot-Partiers!” pop-up: it ascribes unreasonable meaning to the parties’ conduct. See

 2   City of Everett, 631 P.2d at 367 (when assessing manifestation of assent to an agreement, court

 3   should “impute an intention corresponding to the reasonable meaning of a person’s words and

 4   acts”). In Defendant’s view, (1) it made an offer to Ms. Reed—let’s arbitrate this dispute or

 5   move it to Nevada—not through Ms. Reed’s by-then-hired counsel but instead through a

 6   hyperlink in the app, and (2) Ms. Reed accepted that offer (again, not through Ms. Reed’s

 7   counsel but by simply continuing to access Jackpot Party Casino), all while continuing to litigate

 8   this case. That position is untenable, and has been rejected by multiple courts.

 9             For example, in Dasher v. RBC Bank (USA), 882 F.3d 1017 (11th Cir. 2018), the

10   defendant bank added an arbitration clause to its account holder agreement during ongoing

11   litigation involving overdraft charges. The bank sought to compel arbitration, arguing that the

12   plaintiff’s continued use of his account without opting out of the arbitration agreement

13   manifested his assent to the agreement. The Eleventh Circuit rejected the bank’s argument,

14   holding instead that the plaintiff had not assented to the arbitration agreement for two reasons:

15             First, [the bank] distributed the proposed, purportedly retroactive and litigation-
               ending amendment directly to [plaintiff], even though [the bank] knew [plaintiff]
16             was an adverse litigant actively represented by counsel as to the very issues raised
               in the amendment. Second, at the time [plaintiff] failed to opt out of the proposed
17             amendment, he was forcefully and consistently resisting arbitration of the pending
               litigation. At most, then, [the bank] demonstrated inconsistent communications
18             from [plaintiff] (his implicit acceptance by failing to opt out and his express
               resistance to arbitration) coupled with a failure on [the bank’s] part to communicate
19             through counsel. In this narrow context, we cannot overlook [the bank’s] failure to
               direct its purportedly court-evicting proposed amendment through known litigation
20             counsel.
21   Id. at 1021-22;4 see also Russell v. Citigroup, Inc., 748 F.3d 677, 680 (6th Cir. 2014)

22   (“[Plaintiff’s] behavior—signing the contract [containing an arbitration clause] without

23

24

25   4
              Dasher was decided under North Carolina law, which, like Washington law, looks to the parties’ objective
     manifestations of assent to determine contract formation. 882 F.3d at 1023 (“Looking to North Carolina [law], we
26   find nothing unorthodox in that state’s analysis of contract law. In the absence of a wholly integrated and signed
     document spelling out the parties’ agreement, we determine the parties’ intent by examining what the parties
27   communicated to one another through words and actions.”).
                                                                               T OUSLEY B RAIN S TEPHENS PLLC
         OPPOSITION TO MOTION                                                      1700 Seventh Avenue, Suite 2200
         TO COMPEL ARBITRATION - 15                                                 Seattle, Washington 98101-4416
                                                                                Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 20 of 21




 1   consulting counsel and carrying on with the lawsuit as before—would make little sense if

 2   [plaintiff] understood the contract to cover the case at hand.”).

 3          In fact, if this Court were to adopt Defendant’s position, it would give rise to serious

 4   ethical questions involving communications with represented parties. See Dasher, 882 F.3d at

 5   1023-24 (holding that the “risks of communicating directly with the opposing party as to a

 6   purportedly court-evicting [agreement] outside the presence of opposing counsel” were relevant

 7   to determining whether the parties had manifested their assent to the agreement). Like the Sixth

 8   Circuit in Russell, “we do not mean to suggest that [Defendant’s] in-house counsel violated the

 9   rules of ethics. . . . But we do mean to ask: Did [Defendant] expect the [Terms of Service] to bear

10   a meaning that would even raise these questions?” 748 F.3d at 680. Simply put, it is not

11   reasonable to impute Ms. Reed’s assent to send this case to arbitration or to Nevada by her

12   continued use of Jackpot Party Casino. See Dasher, 882 F.3d at 1023 (“Any communication

13   must be understood in context, not viewed in the abstract.”).

14                                             CONCLUSION

15          Because the Terms are not enforceable against Ms. Reed, the motion to compel

16   arbitration or transfer venue should be denied.

17

18   Dated: October 12, 2020                       Respectfully submitted,

19
                                                   DONNA REED, individually and on behalf of all
20
                                                   others similarly situated,
21
                                                   By: /s/ Todd Logan
22
                                                   Rafey S. Balabanian*
23                                                 rbalabanian@edelson.com
                                                   Todd Logan*
24
                                                   tlogan@edelson.com
25                                                 Brandt Silver-Korn
                                                   bsilverkorn@edelson.com*
26                                                 EDELSON PC
                                                   123 Townsend Street, Suite 100
27
                                                                         T OUSLEY B RAIN S TEPHENS PLLC
      OPPOSITION TO MOTION                                                   1700 Seventh Avenue, Suite 2200
      TO COMPEL ARBITRATION - 16                                              Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
            Case 2:18-cv-00565-RSL Document 88 Filed 10/12/20 Page 21 of 21




                                        San Francisco, California 94107
 1                                      Tel: 415.212.9300 / Fax: 415.373.9435
 2

 3                                      By: /s/ Cecily C. Shiel

 4                                      Cecily C. Shiel, WSBA #50061
                                        cshiel@tousley.com
 5
                                        TOUSLEY BRAIN STEPHENS PLLC
 6                                      1700 Seventh Avenue, Suite 2200
                                        Seattle, Washington 98101
 7                                      Tel: 206.682.5600

 8                                      *Admitted pro hac vice
 9

10                                      Attorneys for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                          T OUSLEY B RAIN S TEPHENS PLLC
     OPPOSITION TO MOTION                                      1700 Seventh Avenue, Suite 2200
     TO COMPEL ARBITRATION - 17                                 Seattle, Washington 98101-4416
                                                            Tel: 206.682.5600 • Fax: 206.682.2992
